Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	There are no claims to be renumbered.  Claims 1-9 remain as “Claims 1-9”.

Reasons for Allowance
3.	The claim objection set forth in Paragraph 3 of the previous Office action mailed 11/13/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 1, 6, and 8 to correct their informalities. 
	See Claim Amendment filed 12/14/2020.
	See also Page 9 of Applicants’ Remarks filed 12/14/2020.
4.	The objection to the abstract set forth in Paragraph 2 of the previous Office action mailed 11/13/2020 is no longer applicable and thus, withdrawn because the applicants submitted a new abstract of disclosure on 12/14/2020 to correct its informality issue. 
5.	The obviousness type double patenting rejection based on the claims of US Application no. 16/511,061 (corresponding to US PG PUB 2020/0024458) in view of Kowalski (US 4,468,4981) set forth in Paragraph 4 of the previous Office action mailed 11/13/2020 is no longer applicable and thus withdrawn because the applicants submitted a proper terminal disclaimer on 01/06/2021.
	See also Page 9 of Applicants’ remarks filed 12/14/2020. 

7.	The present claims are allowable over the prior art references of record, namely, Devonport et al. (US 2003/0232914), Yang et al. (WO 2016/095197; utilizing US 10,487,166 as its English equivalent), and Perez et al. (US 10,005,871). 
It is also noted that Yang et al. (WO 2016/096197) is used for date purposes only, and all column and line numbers cited below refer to its English equivalent, namely US 10,487,166.
8.	None of these references cited individually or in combination teaches or would have suggested the claimed specific process for preparing an aqueous dispersion of neutralized multistage polymer particles.  Specifically, Devonport et al. only disclose a method for preparing a neutralized aqueous dispersion of polymeric nanoparticles having a mean diameter of 1-50 nm (which is outside the presently claimed particle size of 150-400 nm), the particles including as polymerized units at least one multi-ethylenically unsaturated monomer and at least one water soluble monomer that may be selected from ethylenically unsaturated ionic monomer in an amount of 0.5-99% by weight, carboxylic acid containing monomers, and one or more third monomers, including methyl methacrylates (Paragraphs [0001], [0010], [0013]-[0014], and [0020]).

Finally, Perez et al. only disclose a method for preparing a multistage emulsion containing core-sheath-shell polymer particles involving the steps of emulsion polymerizing a core from a core monomer system comprising 5-100% by weight of hydrophilic unsaturated monomer containing acid functionality and 0-9% by weight of at least one nonionic monoethylenically unsaturated monomer (outside the presently claimed 40-75% by weight of structural units of a nonionic monomer), encapsulating said core with a sheath polymeric layer by emulsion polymerizing a sheath monomer system comprising at least 20% by weight of hydrophilic monoethylenically unsaturated monomer, at least 20% by weight of hydrophobic monoethylenically unsaturated monomer, and 1-20% by weight of hydrophilic monoethylenically unsaturated monomer and forming a shell by emulsion polymerizing 1-10% by weight of hydrophilic monoethylenically unsaturated monomer and 90-99% by weight of
nonionic monethylenically unsaturated monomer containing acid functionality, and neutralizing and swelling the resultant polymer particles with a base (Col. 1, lines 5-10, Col. 2, lines 15-67, Col. 10, lines 21-45).

Accordingly, Claims 1-9 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 03/20/2020.